Citation Nr: 1746039	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-27 730		DATE
		

THE ISSUE

Entitlement to an effective date prior to August 4, 2008, for the award of service connection for ischemic heart disease status post coronary artery bypass graft.


ORDER

Entitlement to an effective date earlier than August 4, 2008, for the award of service connection for ischemic heart disease status post coronary artery bypass graft is not warranted, and the appeal is denied.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for ischemic heart disease on June 11, 2010.  

2.  The earliest date of claim for service connection for ischemic heart disease (June 11, 2010) is later than the date the disability arose (approximately June 2005).

3.  There is no rating decision that addressed service connection for ischemic heart disease prior to the January 2011 rating decision on appeal, and no prior formal or informal correspondence from the Veteran can be reasonably construed as a claim for service connection for ischemic heart disease.

4.  There is no rating decision issued between September 25, 1985, and May 3, 1989, that denied compensation for ischemic heart disease.

5.  There is no prior formal or informal claim for benefits for service connection for ischemic heart disease pending before VA prior to August 4, 2008.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than August 4, 2008, for the grant of service connection for ischemic heart disease status post coronary artery bypass graft have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from March 1968 to March 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for ischemic heart disease status post coronary artery bypass graft, assigning a 30 percent rating effective October 28, 2008.

In June 2013, during the pendency of appeal, the effective date was changed to August 4, 2008, which constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In August 2017, the Veteran testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  

Ischemic heart disease effective date

The Veteran contends that the correct effective date for the grant of service connection for ischemic heart disease is June 2005 because that was the date of his first heart surgery.  See the October 2011 notice of disagreement; August 2017 Board hearing transcript.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

Ischemic heart disease is included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).  Effective dates of awards of ischemic heart disease, including coronary artery disease, under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53,203.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Veteran is a Nehmer class member because he is a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i).  

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816.

The question for the Board is whether the evidence of record contains any formal or informal claim for benefits for service connection for ischemic heart disease prior to August 4, 2008. 

The Board finds that there is no prior formal or informal claim for benefits for service connection for ischemic heart disease pending before VA prior to August 4, 2008.  Rather, the Veteran did not submit a claim for service connection for ischemic heart disease until June 11, 2010.  The June 2013 rating decision, which granted an earlier effective date of August 4, 2008, explained that although the Veteran had heart surgery in June 2005, there was no claim for benefits pending at that time.  The next claim received was for service connection for diabetes mellitus type II and erectile dysfunction, which was received on August 4, 2008.  The Board notes that the sole claim filed before August 2008 was a claim filed in March 1972 for service connection for hemorrhoids.  Furthermore, to the extent that the Veteran complained of or was treated for a heart condition prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established. See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).

Regarding the proper effective date for service connection for ischemic heart disease under the Nehmer provisions, the Board finds that the Veteran was not denied compensation for ischemic heart disease between September 25, 1985, and May 3, 1989; his claim for service connection was not pending before VA on May 3, 1989 or received by VA between that date and August 4, 2008; and his claim was not received within one year from the date of his separation from service.  The Veteran testified in the August 2017 Board hearing that he did not file a claim for heart problems or ischemic heart disease until "some point after" his surgery in June 2005.  

In sum, the Veteran was not denied service connection for ischemic heart disease between September 25, 1983, and May 3, 1989, and did not have a claim for service connection for ischemic heart disease pending prior to August 2008.  As such, the provisions governing a possible earlier effective date for service connection, as afforded to Nehmer class members, are inapplicable here.  Accordingly, the preponderance of the evidence is against an earlier effective date for the grant of service connection for ischemic heart disease.  Because the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


